DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “each engagement edge extending into the lock opening while progressively reducing in size” in lines 8-9, which was not described in the specification. Paragraph [00051] of the Applicant’s specification discloses “each lock member (434) then extends upwardly within opening (424) while progressively reducing in size”, but the specification fails to disclose the engagement edge progressively reducing in size. Furthermore, the specification is completely silent with regards to any aspect of the dimensions of the engagement edge. As such, the recitation of “each engagement edge extending into the lock opening while progressively reducing in size” was not described in the specification. 
Claims 2-15 are rejected by virtue of their dependence from claim 1. 
Claim 24 recites “an engagement edge extending laterally and longitudinally into the lock opening, the lateral extension of each engagement edge tapering in proportion to the longitudinal extension thereof” in lines 10-13, which was not described in the specification. Paragraph [00051] of the Applicant’s specification discloses “each lock member (434) then extends upwardly within opening (424) while progressively reducing in size”, the specification fails to disclose the engagement edge extending laterally and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each engagement edge extending into the lock opening while progressively reducing in size” in lines 8-9. However, paragraph [00051] of the Applicant’s specification discloses “each lock member (434) then extends upwardly within opening (424) while progressively reducing in size”, wherein the lock member is also recited in the claim as a distinct entity from the engagement edge. In light of the specification, it is unclear whether the lock member or the engagement edge progressively reduces in size. Furthermore, if the lock member reduces in size, it is unclear how the engagement edge would also reduce in size.
Claims 2-15 are rejected by virtue of their dependence from claim 1. 

Claim 24 recites “each lock edge” in line 13. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “each engagement edge”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,936,626 B1 (Tohmeh) (previously cited) in view of US 2007/0255168 A1 (Hibner ‘168) (Previously cited).
With regards to claim 1, Tohmeh teaches a device for use with a biopsy cannula (Figs. 13, 15, 16 and Col. 8, line 56 to Col. 9, line 32 depict a safety stop 421), the device comprising: (a) a housing defining a shaft aperture sized to receive and at least partially circumferentially encompass the biopsy cannula (Fig. 15 depicts a housing 426 with a ladder bore 425 sized to receive a depth ladder 422; Col. 8, lines 26-36 depict that the bone tap 400 comprises an elongated body 401 with central cannula 402, wherein Fig. 12 depicts the depth ladder being disposed on the elongated body 401); and (b) a locking assembly defining a lock opening configured to receive the biopsy cannula (Fig. 16 depicts a release 429 with a ring body 430 and a ring bore 435 which is sized to receive depth ladder), the locking assembly including a pair of lock members extending inwardly within the lock opening (Fig. 16 depicts cogs 436 extending inwardly within the ring bore 435), each lock member defines an engagement edge, each engagement edge extending into the lock opening (Fig. 16 depicts the cogs 436 having edges which extend into the ring bore 435; Fig. 16 depicts the cogs 436 extending into the ring bore 435) such that each engagement edge is that is configured to bind against an outer surface the biopsy cannula upon translation of the locking assembly relative to the shaft aperture to a locking position (Col. 9, lines 10-21 discloses that cogs 436, with its edges, engages an outer surface of the depth ladder 422 upon translation, thereby locking the safety stop 421 in place; see Figs. 12-14 and with regards to the engagement with the outer surface; Col. 8, lines 26-36 depict that the elongated body 401 has a central cannula 402 with walls 403 which is being interpreted to be inner surface), wherein the locking assembly and housing are configured to restrict the depth of insertion of the biopsy cannula through the lock opening when the lock member of the locking assembly is bound against the biopsy cannula in the locking position (Col. 9, lines 10-21).
Tohmeh fails to disclose the engagement edges extending into the lock opening while progressively reducing in size. 
In a related depth stop device, Hibner ‘168 discloses lock members with engagement edges which bind against an outer surface of a biopsy cannula (Figs. 31-32 and ¶ [0076] disclose an upper acute edge 638 of shutter 634 and lower acute edge 628 of shutter 624 which frictionally bind upon the biopsy instrument cannula 627), wherein the engagement edges extend into the lock opening while progressively reducing in size (Figs. 31-32 depicts the upper and lower acute edges 638, 628 extending into the oval aperture 604). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rectangular geometry of the (¶ [0076] of Hibner ‘168; Col. 9, lines 10-21 of Tohmeh), it would have been the simple substitution of one known equivalent element for another to yield predictable results. 

With regards to claim 2, Tohmeh further teaches a resilient member (Col. 9, lines 10-21 discloses a biasing element preferably in the form of a spring and situated within release bore 428 and behind spring surface 434) configured to resiliently bias the locking assembly towards the locking position (Col. 9, lines 10-21 discloses that the biasing element causes cogs 436 to move towards the depth ladder).

With regards to claim 4, Tohmeh further teaches the locking assembly being translatable relative to the shaft aperture (Col. 9, lines 10-21 discloses that the cogs are biased by the biasing element, wherein the movement of the cogs would be relative to the ladder bore 425; see Fig. 15). 

With regards to claim 9, Tohmeh further teaches the lock opening being defined by a first portion and a second portion (Fig. 16 and Col. 8, line 56 to Col. 9, line 9 depict the ring bore 435 being defined by a generally rectangular shape [i.e., a second portion] and the cogs 436 [i.e., first portions]), the first portion is configured to receive the biopsy cannula (Col. 9, lines 10-21 discloses that the cogs 436 engage with depth notches 423, thereby receiving at least a portion of the depth ladder 422), the second portion is configured to permit translation of a body of the locking assembly relative to the biopsy cannula (Fig. 16 depicts the generally rectangular shape of the ring bore 435 being sized to permit translation of the ring body 430 relative to the depth ladder 422).

With regards to claim 10, Tohmeh further teaches the body of the locking assembly being translatable along a translation axis, the translation axis being perpendicular to a longitudinal axis of the biopsy cannula (Fig. 15 and Col. 9, lines 10-21 depict the release 429 being translatable perpendicularly in relation to central axis K).
	
	With regards to the claim 11, Tohmeh further teaches the pair of lock members being associated with the second portion (Fig. 16 depicts the cogs 436 being associated with the generally rectangular shape).

With regards to the claim 12, Tohmeh further teaches that the first portion includes a curved shape (Fig. 16 depicts the cogs 436 including a curved surface 438), wherein the second portion includes a rectangular shape (Fig. 16 depicts the generally rectangular shape of the ring bore 435 being a rectangular shape).

With regards to claim 14, Tohmeh further teaches that each lock member of the pair of lock members are complementary relative to the other lock member (Fig. 16 depicts cogs 436 being complementary and operating in a complementary fashion). 

With regards to claim 15, Tohmeh fails to teach that each of the shaft aperture and lock opening are oval-shaped to accommodate an oval-shaped cross-section of the biopsy cannula.
In the related depth stop device, Hibner ’168 teaches that a shaft aperture is in an oval cross section to receive a biopsy instrument cannula (¶¶ [0065], [0067]).
It would have been obvious for one of ordinary skill in the art to have modified the shaft aperture and lock opening of Tohmeh to incorporate that they are oval shaped as taught by Hibner ‘168. The motivation would have been to adapt the openings to better receive the cross sections of the biopsy device, thereby forming a better contact for stopping the movement of the biopsy device. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tohmeh in view of Hibner ‘168, as applied to claim 2 above, and further in view of US 8,968,289 B2 (Cunningham) (Previously cited).
With regards to claim 3, Tohmeh further teaches that the resilient member is a spring (Col. 9, lines 10-21). 
Tohmeh fails to teach the spring being a coil spring. 
In a related depth stop device, Cunningham teaches a coil spring 120 for urging a compression body 112 (Fig. 3 and Col. 6, lines 26-56). 
. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tohmeh and Hibner ‘168, as applied to claim 1 above, and further in view of US 6,508,786 B2 (Huitema) (Previously cited).
With regards to claim 5, Tohmeh teaches that the housing is formed of one member configured to contain at least a portion of the locking mechanism (Fig. 15 depicts a housing 426 configured to contain at least a portion of the release 429; see the above 112(b) and the corresponding interpretation of claim 5). 
Tohmeh fails to teach that the housing is formed of two housing members. 
In a related depth stop device, Huitema teaches that a housing for housing a locking mechanism is formed of two housing members (Figs. 4, 5, and 6a depict a front body/template half 12 and a back body/template half 14 which form a hollow body/template). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single housing of Tohmeh to incorporate a two housing member configuration as taught by Huitema. The motivation would have been to provide a modular configuration so that the internal components are easier to access.

	With regards to claim 6, the above combination teaches or suggests at least a portion of the locking assembly extending outwardly from the two housing members (Fig. 15 of Tohmeh depicts at least a portion of the release 429 extends outwardly from the housing 426; see the above 103 analysis regarding the housing of Tohmeh as modified by the teachings of Huitema).
	
	With regards to claim 7, the above combination teaches or suggests that the portion of the locking assembly extending outwardly from the two housing members is configured to be pressed by an operator (Figs. 15, 16 of Tohmeh depict the release 429 having a surface 431 which is able to be pressed by an operator). 

	With regards to claim 8, the above combination teaches or suggests the two housing members forming a longitudinally split configuration (Figs. 4, 5, and 6a of Huitema depict a front body/template half 12 and a back body/template half 14 having a longitudinally split configuration; see the above 103 analysis regarding the housing of Tohmeh as modified by the teachings of Huitema).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tohmeh and Hibner ‘168, as applied to claim 1 above, and further in view of US 2011/0092983 A1 (Pawar) (Previously cited).
With regards to claim 13, Tohmeh is silent regarding whether each member of the pair of lock members is rigid such that the lock member is configured to deform the biopsy cannula.
In a related depth stop device, Pawar teaches that a locking member (¶¶ [0076], [0085] discloses locking flaps that may assist in securing instruments relative to the guide cube) formed of a generally rigid material (¶ [0074] discloses that the locking flap may be formed of a rigid material). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cogs of Tohmeh to incorporate that they are formed of a rigid material as taught by Pawar so as to arrive at the claimed invention. The motivation would have been to provide a strong material that is capable of interfacing with and sufficiently stopping movement of the cannula. 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0255170 (Hibner ‘170) (previously cited) in view of Tohmeh and Hibner ‘168.
With regards to claim 24, Hibner ‘170 teaches a device for use in an MRI guided biopsy procedure (Figs. 7-9 and ¶¶ [0059]-[0060] depict a guide cube 104 which receives sleeve 94 which includes a cannula; ¶¶ [0048], [0054] indicates that the above components are a part of an MRI compatible biopsy system 10), a cannula configured to receive a needle of a biopsy device to position the needle relative to an MRI coil (Figs. 7-9 and ¶ [0060] depict a sleeve 94 being able to receive the trocar 92 which is a needle, wherein the cannula is capable of positioning the trocar 92 in relation to an MRI coil of an MRI device-–see at least ¶¶ [0054], [0056]); 
a housing defining a shaft aperture sized to receive and at least partially encompass the cannula (see at least Fig. 9 with regards to the guide cube housing which defines the center guide hole 110 for receiving the sleeve 94). 
Hibner ‘170 fails to teach that the device includes a locking assembly defining a lock opening configured to receive the biopsy cannula, the locking assembly including a pair of lock members extending inwardly within the lock opening, each lock member defines an engagement edge extending laterally and longitudinally into the lock opening, the lateral extension of each engagement edge tapering in proportion to the longitudinal extension thereof such that each lock edge configured to bind against an 
In a related system for controlling a position of a cannula, Tohmeh teaches a device for use with a cannula (Figs. 13, 15, 16 and Col. 8, line 56 to Col. 9, line 32 depict a safety stop 421), the device comprising: a housing defining a shaft aperture sized to receive and at least partially circumferentially encompass the biopsy cannula (Fig. 15 depicts a housing 426 with a ladder bore 425 sized to receive a depth ladder 422; Col. 8, lines 26-36 depict that the bone tap 400 comprises an elongated body 401 with central cannula 402, wherein Fig. 12 depicts the depth ladder being disposed on the elongated body 401); and a locking assembly defining a lock opening configured to receive the cannula (Fig. 16 depicts a release 429 with a ring body 430 and a ring bore 435 which is sized to receive depth ladder), the locking assembly including a pair of lock members extending inwardly within the lock opening (Fig. 16 depicts cogs 436 extending inwardly within the ring bore 435), each lock member of the pair of lock members defining an engagement edge that is configured to bind against an outer surface the  cannula upon translation of the locking assembly relative to the shaft aperture to a locking position (Fig. 16 depicts the cogs 436 having edges; Col. 9, lines 10-21 discloses that cogs 436, with its edges, engages an outer surface of the depth ladder 422 upon translation, thereby locking the safety stop 421 in place; see Figs. 12-14 and with regards to the engagement with the outer surface; Col. 8, lines 26-36 depict that the elongated body 401 has a central cannula 402 with walls 403 which is being interpreted to be inner surface), wherein the locking assembly and housing are configured to restrict the depth of insertion of the biopsy cannula through the lock opening when the lock member of the locking assembly is bound against the biopsy cannula in the locking position (Col. 9, lines 10-21). It would have been obvious for one of ordinary skill in the before the effective filing date to have modified the guide cube 104 of Hibner ‘170 to incorporate the housing and locking assembly as taught by Tohmeh. The motivation would have been to provide the guide cube with features that would provide a stronger and more resilient retention of the sleeve 94 with the guide cube.  
The above combination fails to disclose each engagement edge extending laterally and longitudinally into the lock opening, the lateral extension of each engagement edge tapering in proportion to the longitudinal extension thereof such that each lock edge is configured to dig into an outer surface of the cannula.
In a related depth stop device, Hibner ‘168 discloses lock members with engagement edges which bind against an outer surface of a biopsy cannula (Figs. 31-32 and ¶ [0076] disclose an upper acute edge 638 of shutter 634 and lower acute edge 628 of shutter 624 which frictionally bind upon the biopsy instrument cannula 627), wherein each engagement edge extending laterally and longitudinally into the lock opening, the lateral extension of each engagement edge tapering in proportion to the longitudinal extension thereof (Figs. 31-32 depicts the upper and lower acute edges 638, 628 of the shutters 634, 628 extending into the oval aperture 604 towards the center of the oval aperture 604 from the oval shell 602 [i.e., lateral direction] and from one face to the other [i.e., longitudinal direction], wherein the lateral extension of the edge and associated shutter tapers in proportion to the longitudinal extension thereof), such that each lock edge is configured to dig into an outer surface of the cannula (¶ [0076] discloses the frictional engagement between the edges and the cannula, wherein the frictional engagement is a form of digging).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rectangular geometry of the cogs 436 of Tohmeh with the acute edge geometry of the shutters of Hibner ‘168. Because both shapes of the cannula engaging mechanisms are capable of stopping the cannula (¶ [0076]; Col. 9, lines 10-21 of Tohmeh), it would have been the simple substitution of one known equivalent element for another to yield predictable results. 

Response to Arguments
	Rejections under 35 U.S.C. § 112
	There are new grounds of rejections under 35 U.S.C. § 112

	Prior art rejections
Applicant's arguments filed 07/242020 have been fully considered but they are not persuasive. 
In particular, Hibner ‘168 discloses lock members with engagement edges which bind against an outer surface of a biopsy cannula (Figs. 31-32 and ¶ [0076] disclose an upper acute edge 638 of shutter 634 and lower acute edge 628 of shutter 624 which frictionally bind upon the biopsy instrument cannula 627), wherein each engagement edge extending laterally and longitudinally into the lock opening, the lateral extension of each engagement edge tapering in proportion to the longitudinal extension thereof (Figs. 31-32 depicts the upper and lower acute edges 638, 628 of the shutters 634, 628 extending into the oval aperture 604 towards the center of the oval aperture 604 from the oval shell 602 [i.e., lateral direction] and from one face to the other [i.e., longitudinal direction], wherein the lateral extension of the edge and associated shutter tapers in proportion to the longitudinal extension thereof). Wherein, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rectangular geometry of the cogs 436 of Tohmeh with the acute edge geometry of the shutters of Hibner ‘168. Because both shapes of the cannula engaging mechanisms are capable of stopping the cannula (¶ [0076] of Hibner ‘168; Col. 9, lines 10-21 of Tohmeh), it would have been the simple substitution of one known equivalent element for another to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0190809 A1 (Vidlund) which discloses a depth stop device in Figs. 1-12. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791